Citation Nr: 1027237	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas, granting 
service connection for PTSD and assigning a disability rating of 
30 percent.  

This claim was previously denied by the Board in an August 2008 
decision.  The Veteran appealed the Board's August 2008 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in February 2010, the Court granted a Joint Motion 
for Remand that was agreed upon by the appellant and the VA 
General Counsel.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability 
rating in excess of 30 percent for his service-connected PTSD.  
However, due to the passage of time, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

For historical purposes, the Veteran was originally granted 
service connection for PTSD in a July 2006 RO decision.  A 
disability rating of 30 percent was assigned under Diagnostic 
Code 9411, effective as of November 21, 2005.  The Veteran 
submitted a notice of disagreement to this decision in March 
2007, alleging that he was entitled to a higher disability 
rating, but his 30 percent disability rating was continued in a 
July 2007 statement of the case.  The Veteran appealed this 
rating to the Board in August 2007.  

The record demonstrates that the Veteran was last afforded a VA 
examination for his PTSD in June 2007.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability or 
that the currently assigned disability rating may be incorrect.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a 
Veteran is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity).  Since it 
has been more than 3 years since the Veteran was last afforded a 
VA examination for his service-connected PTSD, he must be 
provided with the opportunity to report for a more current VA 
examination  

In addition, the most recent evidence of psychiatric treatment of 
record is an August 2007 group counseling note from the VA 
Medical Center (VAMC) in El Paso, Texas.  VA must obtain more 
recent treatment records that more accurately reflect the 
Veteran's current level of disability.  

The Veteran should also be given the opportunity to identify any 
additional psychiatric treatment he has received outside of VA 
since August 2007.  If the Veteran identifies any additional 
treatment, these records should be obtained and incorporated into 
the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given the 
opportunity to submit any additional evidence 
he has in support of his claim and identify 
whether he has received any medical treatment 
outside of VA since August 2007.  If any such 
evidence is identified, VA should attempt to 
obtain this evidence and incorporate it into 
the claims file.  

2.  The AMC should also obtain VA treatment 
records since August 2007.  Once these 
records have been obtained, they should be 
incorporated into the Veteran's claims file.  

3.  Upon completion of the above directives, 
the Veteran should be afforded a VA 
examination with an appropriate specialist(s) 
to determine the current level of disability 
due to his service-connected posttraumatic 
stress disorder (PTSD).  The Veteran's claims 
folder and a copy of this remand should be 
made available to the examiner for review.  

The examiner should set forth all 
symptomatology associated with the Veteran's 
PTSD, including a discussion of the degree of 
occupational and social impairment.  The 
examiner should also provide an opinion as to 
whether it is at least as likely as not that 
the Veteran is totally unemployable as a 
result of his service-connected PTSD.  

4.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


